NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DOROTEO GONZALEZ-AGUILAR,                       No.    19-71679

                Petitioner,                     Agency No. A200-831-989

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Doroteo Gonzalez-Aguilar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We review de novo questions of law.

Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Gonzalez-Aguilar’s motion

to reopen to reassess his eligibility for cancellation of removal on the ground that

the new evidence submitted was not likely to change the result in his case. See

Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (petitioners who seek to

reopen proceedings “bear a ‘heavy burden’ of proving that, if proceedings were

reopened, the new evidence would likely change the result in the case.” (quoting

Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992))).

      We reject as unsupported by the record Gonzalez-Aguilar’s contention that

the BIA erred by failing to consider future hardship his wife’s pregnancy would

have on his two United States citizen children because the record shows that his

motion to reopen only raised contentions of hardship as to his third unborn child.

To the extent Gonzalez-Aguilar contends the BIA erred by failing to conduct a

cumulative analysis of exceptional and extremely unusual hardship to these two

children, his contention fails. See Najmabadi, 597 F.3d at 990 (the BIA need not

write an exegesis on every contention).




                                          2                                    19-71679
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    19-71679